Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them that certain Amendment No. 8 to the Statement on Schedule 13D filed on September 11, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, $.01 Par Value, of S1 Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 2, 2008 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By:RCG Starboard Advisors, LLC, its investment manager PARCHE, LLC By:RCG Starboard Advisors, LLC, its managing member RAMIUS MERGER ARBITRAGE MASTER FUND LTD By:Ramius Advisors, LLC, its investment manager RAMIUS LEVERAGED MULTI-STRATEGY MASTER FUND LTD By:Ramius Advisors, LLC, its investment manager RAMIUS FUND III, LTD By:Ramius Advisors, LLC, its investment manager RAMIUS MULTI-STRATEGY MASTER FUND LTD By: Ramius Advisors, LLC, its investment manager RAMIUS ENTERPRISE MASTER FUND LTD By:Ramius Advisors,LLC, its investment manager RCG STARBOARD ADVISORS, LLC By: Ramius LLC, its sole member RAMIUS ADVISORS, LLC By: Ramius LLC, its managing member RAMIUS LLC By:C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/Jeffrey M. Solomon Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
